PER CURIAM.
The defendant appeals an order revoking his probation for failure to pay court costs and failure to undergo a court-ordered psychological evaluation. At the revocation of probation hearing, the State withdrew the violation charge for failure to complete the psychological evaluation. Because the State concedes that the order incorrectly reflects that the defendant failed to complete the evaluation and because we find no other basis for error, we affirm the order and remand solely for correction of the scrivener’s error. See Farrugia v. State, 967 So.2d 1068 (Fla. 4th DCA2007).

Affirmed but remanded.

STEVENSON, GROSS and GERBER, JJ., concur.